
	
		II
		Calendar No. 402
		110th CONGRESS
		1st Session
		S. 1446
		[Report No. 110–188]
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2007
			Mr. Cardin (for himself,
			 Ms. Mikulski, Mr. Warner, and Mr.
			 Webb) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			October 3, 2007
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To amend the National Capital Transportation Act of 1969
		  to authorize additional Federal contributions for maintaining and improving the
		  transit system of the Washington Metropolitan Area Transit Authority, and for
		  other purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 TitleThis Act may be cited as the National Capital Transportation Amendments Act of
			 2007.
			(b)FindingsCongress
			 finds as follows:
				(1)Metro, the public
			 transit system of the Washington metropolitan area, is essential for the
			 continued and effective performance of the functions of the Federal Government,
			 and for the orderly movement of people during major events and times of
			 regional or national emergency.
				(2)On 3 occasions,
			 Congress has authorized appropriations for the construction and capital
			 improvement needs of the Metrorail system.
				(3)Additional funding
			 is required to protect these previous Federal investments and ensure the
			 continued functionality and viability of the original 103-mile Metrorail
			 system.
				2.Federal
			 contribution for capital projects for Washington metropolitan area Transit
			 SystemThe National Capital
			 Transportation Act of 1969 (sec. 9–1111.01 et seq., D.C. Official Code) is
			 amended by adding at the end the following new section:
			
				18.Authorization of additional Federal contribution for capital
		  and preventive maintenance projects(a)AuthorizationSubject to the succeeding provisions of
				this section, the Secretary of Transportation is authorized to make grants to
				the Transit Authority, in addition to the contributions authorized under
				sections 3, 14, and 17, for the purpose of financing in part the capital and
				preventive maintenance projects included in the Capital Improvement Program
				approved by the Board of Directors of the Transit Authority.
					(b)Use of
				fundsThe Federal grants made pursuant to the authorization under
				this section shall be subject to the following limitations and
				conditions:
						(1)The work for which
				such Federal grants are authorized shall be subject to the provisions of the
				Compact (consistent with the amendments to the Compact described in subsection
				(d)).
						(2)Each such Federal
				grant shall be for 50 percent of the net project cost of the project involved,
				and shall be provided in cash from sources other than Federal funds or revenues
				from the operation of public mass transportation systems. Consistent with the
				terms of the amendment to the Compact described in subsection (d)(1), any funds
				so provided shall be solely from undistributed cash surpluses, replacement or
				depreciation funds or reserves available in cash, or new capital.
						(c)Applicability of
				Requirements for Mass Transportation Capital Projects Receiving Funds Under
				Federal Transportation LawExcept as specifically provided in
				this section, the use of any amounts appropriated pursuant to the authorization
				under this section shall be subject to the requirements applicable to capital
				projects for which funds are provided under
				chapter 53 of title 49,
				United States Code, except to the extent that the Secretary of Transportation
				determines that the requirements are inconsistent with the purposes of this
				section.
					(d)Amendments to
				CompactNo amounts may be provided to the Transit Authority
				pursuant to the authorization under this section until the Transit Authority
				notifies the Secretary of Transportation that each of the following amendments
				to the Compact (and any further amendments which may be required to implement
				such amendments) have taken effect:
						(1)(A)An amendment requiring
				that all payments by the local signatory governments for the Transit Authority
				for the purpose of matching any Federal funds appropriated in any given year
				authorized under subsection (a) for the cost of operating and maintaining the
				adopted regional system are made from amounts derived from dedicated funding
				sources.
							(B)For purposes of this paragraph, the
				term dedicated funding source means any source of funding which is
				earmarked or required under State or local law to be used to match Federal
				appropriations authorized under this Act for payments to the Transit
				Authority.
							(2)An amendment
				establishing the Office of the Inspector General of the Transit Authority in
				accordance with section 3 of the National Capital Transportation Amendments Act
				of 2007.
						(3)An amendment
				expanding the Board of Directors of the Transit Authority to include 4
				additional Directors appointed by the Administrator of General Services, of
				whom 2 shall be nonvoting and 2 shall be voting, and requiring one of the
				voting members so appointed to be a regular passenger and customer of the bus
				or rail service of the Transit Authority.
						(e)AmountThere
				are authorized to be appropriated to the Secretary of Transportation for grants
				under this section an aggregate amount not to exceed $1,500,000,000 to be
				available in increments over 10 fiscal years beginning in fiscal year 2009, or
				until expended.
					(f)AvailabilityAmounts
				appropriated pursuant to the authorization under this section—
						(1)shall remain
				available until expended; and
						(2)shall be in
				addition to, and not in lieu of, amounts available to the Transit Authority
				under chapter 53 of title 49,
				United States Code, or any other provision of
				law.
						.
		3.Washington
			 Metropolitan Area Transit Authority Inspector General
			(a)Establishment of
			 Office
				(1)In
			 generalThe Washington Metropolitan Area Transit Authority
			 (hereafter referred to as the Transit Authority) shall establish
			 in the Transit Authority the Office of the Inspector General (hereafter in this
			 section referred to as the Office), headed by the Inspector
			 General of the Transit Authority (hereafter in this section referred to as the
			 Inspector General).
				(2)DefinitionIn
			 paragraph (1), the Washington Metropolitan Area Transit
			 Authority means the Authority established under Article III of the
			 Washington Metropolitan Area Transit Authority Compact (Public Law
			 89–774).
				(b)Inspector
			 General
				(1)AppointmentThe
			 Inspector General shall be appointed by the vote of a majority of the Board of
			 Directors of the Transit Authority, and shall be appointed without regard to
			 political affiliation and solely on the basis of integrity and demonstrated
			 ability in accounting, auditing, financial analysis, law, management analysis,
			 public administration, or investigations, as well as familiarity or experience
			 with the operation of transit systems.
				(2)Term of
			 serviceThe Inspector General shall serve for a term of 5 years,
			 and an individual serving as Inspector General may be reappointed for not more
			 than 2 additional terms.
				(3)RemovalThe
			 Inspector General may be removed from office prior to the expiration of his
			 term only by the unanimous vote of all of the members of the Board of Directors
			 of the Transit Authority, and the Board shall communicate the reasons for any
			 such removal to the Governor of Maryland, the Governor of Virginia, the Mayor
			 of the District of Columbia, the chair of the Committee on Government Reform of
			 the House of Representatives, and the chair of the Committee on Homeland
			 Security and Governmental Affairs of the Senate.
				(c)Duties
				(1)Applicability of
			 duties of inspector general of executive branch establishmentThe
			 Inspector General shall carry out the same duties and responsibilities with
			 respect to the Transit Authority as an Inspector General of an establishment
			 carries out with respect to an establishment under
			 section
			 4 of the Inspector General Act of 1978 (5 U.S.C. App.
			 4), under the same terms and conditions which apply under such
			 section.
				(2)Conducting
			 annual audit of financial statementsThe Inspector General shall
			 be responsible for conducting the annual audit of the financial accounts of the
			 Transit Authority, either directly or by contract with an independent external
			 auditor selected by the Inspector General.
				(3)Reports
					(A)Semiannual
			 reports to transit authorityThe Inspector General shall prepare
			 and submit semiannual reports summarizing the activities of the Office in the
			 same manner, and in accordance with the same deadlines, terms, and conditions,
			 as an Inspector General of an establishment under
			 section
			 5 of the Inspector General Act of 1978 (5 U.S.C. App.
			 5). For purposes of applying section 5 of such Act to the
			 Inspector General, the Board of Directors of the Transit Authority shall be
			 considered the head of the establishment, except that the Inspector General
			 shall transmit to the General Manager of the Transit Authority a copy of any
			 report submitted to the Board pursuant to this paragraph.
					(B)Annual reports
			 to local signatory governments and congressNot later than
			 January 15 of each year, the Inspector General shall prepare and submit a
			 report summarizing the activities of the Office during the previous year, and
			 shall submit such reports to the Governor of Maryland, the Governor of
			 Virginia, the Mayor of the District of Columbia, the chair of the Committee on
			 Government Reform of the House of Representatives, and the chair of the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
					(4)Investigations
			 of complaints of employees and members
					(A)AuthorityThe
			 Inspector General may receive and investigate complaints or information from an
			 employee or member of the Transit Authority concerning the possible existence
			 of an activity constituting a violation of law, rules, or regulations, or
			 mismanagement, gross waste of funds, abuse of authority, or a substantial and
			 specific danger to the public health and safety.
					(B)NondisclosureThe
			 Inspector General shall not, after receipt of a complaint or information from
			 an employee or member, disclose the identity of the employee or member without
			 the consent of the employee or member, unless the Inspector General determines
			 such disclosure is unavoidable during the course of the investigation.
					(C)Prohibiting
			 retaliationAn employee or member of the Transit Authority who
			 has authority to take, direct others to take, recommend, or approve any
			 personnel action, shall not, with respect to such authority, take or threaten
			 to take any action against any employee or member as a reprisal for making a
			 complaint or disclosing information to the Inspector General, unless the
			 complaint was made or the information disclosed with the knowledge that it was
			 false or with willful disregard for its truth or falsity.
					(5)Independence in
			 carrying out dutiesNeither the Board of Directors of the Transit
			 Authority, the General Manager of the Transit Authority, nor any other member
			 or employee of the Transit Authority may prevent or prohibit the Inspector
			 General from carrying out any of the duties or responsibilities assigned to the
			 Inspector General under this section.
				(d)Powers
				(1)In
			 generalThe Inspector General may exercise the same authorities
			 with respect to the Transit Authority as an Inspector General of an
			 establishment may exercise with respect to an establishment under
			 section
			 6(a) of the Inspector General Act of 1978 (5 U.S.C. App.
			 6(a)), other than paragraphs (7), (8), and (9) of such
			 section.
				(2)Staff
					(A)Assistant
			 inspector generals and other staffThe Inspector General shall
			 appoint and fix the pay of—
						(i)an
			 Assistant Inspector General for Audits, who shall be responsible for
			 coordinating the activities of the Inspector General relating to audits;
						(ii)an
			 Assistant Inspector General for Investigations, who shall be responsible for
			 coordinating the activities of the Inspector General relating to
			 investigations; and
						(iii)such other
			 personnel as the Inspector General considers appropriate.
						(B)Independence in
			 appointing staffNo individual may carry out any of the duties or
			 responsibilities of the Office unless the individual is appointed by the
			 Inspector General, or provides services procured by the Inspector General,
			 pursuant to this paragraph. Nothing in this subparagraph may be construed to
			 prohibit the Inspector General from entering into a contract or other
			 arrangement for the provision of services under this section.
					(C)Applicability of
			 transit system personnel rulesNone of the regulations governing
			 the appointment and pay of employees of the Transit System shall apply with
			 respect to the appointment and compensation of the personnel of the Office,
			 except to the extent agreed to by the Inspector General. Nothing in the
			 previous sentence may be construed to affect subparagraphs (A) through
			 (B).
					(3)Equipment and
			 suppliesThe General Manager of the Transit Authority shall
			 provide the Office with appropriate and adequate office space, together with
			 such equipment, supplies, and communications facilities and services as may be
			 necessary for the operation of the Office, and shall provide necessary
			 maintenance services for such office space and the equipment and facilities
			 located therein.
				(e)Transfer of
			 FunctionsTo the extent that any office or entity in the Transit
			 Authority prior to the appointment of the first Inspector General under this
			 section carried out any of the duties and responsibilities assigned to the
			 Inspector General under this section, the functions of such office or entity
			 shall be transferred to the Office upon the appointment of the first Inspector
			 General under this section.
			4.Study and report
			 by Comptroller General
			(a)StudyThe
			 Comptroller General shall conduct a study on the use of the funds provided
			 under section 18 of the National Capital Transportation Act of 1969 (as added
			 by this Act).
			(b)ReportNot
			 later than 3 years after the date of the enactment of this Act, the Comptroller
			 General shall submit a report to the Committee on Government Reform of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate on the study conducted under subsection
			 (a).
			
	
		October 3, 2007
		Reported without amendment
	
